DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 6 includes the following reference character “616” not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…the alarm threshold 20 liters of air per minute…” in para.[0081] needs to be corrected.  A suggested correction is --the alarm threshold is 20 liters of air per minute--.
“FIG. 5 is a flow diagram illustrating a method for generating sound from the speaker 330 to respond to noise from the system 300 (e.g., from the --.
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 1 lines 8-12 “responsive to (i) the analysis of the first audio data resulting in a determination that noise associated with air leaking from the mask is occurring, (ii) the respiratory device determining that air is leaking from the mask, or (iii) both (i) and (ii), analyzing the second audio data to determine if a bed partner of the user is presently disturbed” needs to be corrected.  A suggested correction is – responsive to (i) the analysis of the first audio data resulting in a determination that noise associated with air leaking from the mask is occurring, or (ii) the respiratory device determining that air is leaking from the mask, or (iii) both (i) and (ii), further analyzing the second audio data to determine if a bed partner of the user is presently disturbed--.
Claim 44 lines 15-19 “responsive to (i) the analysis of the first audio data resulting in a determination that noise associated with air leaking from the mask is occurring, (ii) the respiratory device determining that air is leaking from the mask, or (iii) both (i) and (ii), analyze the second audio data to determine if a bed partner of the user is presently disturbed” needs to be corrected.  A suggested correction is – responsive to (i) the analysis of the first audio data resulting in a determination that noise associated with air leaking from the mask is occurring, or (ii) the respiratory device determining that air is leaking from the mask, or (iii) both (i) and (ii), further analyze the second audio data to determine if a bed partner of the user is presently disturbed--.
Claim 1 lines 13-15  “causing a speaker to emit sound based at least in part on a result of the analysis of the first audio data and the analysis of the second audio data resulting in a determination that the bed partner is presently disturbed” needs to be corrected.  A suggested correction is – causing a speaker to emit sound based on further analysis of the second audio data resulting in a determination that the bed partner is also presently disturbed–  since as recited in claim 1 lines 13-15 the speaker emits sound irrespective of whether result of the analysis of the first audio data indicates a leak occurred or no leak is occurring i.e. speaker sound emission is only 
Claim 44 lines 20-22 “responsive to the analysis of the second audio data resulting in a determination that the bed partner is presently disturbed, cause the speaker to emit the sound” needs to be corrected. A suggested correction is -- responsive to the additional analysis of the second audio data resulting in a determination that the bed partner is also presently disturbed, cause the speaker to emit the sound-- or ---- responsive to the further analysis of the second audio data resulting in a determination that the bed partner is also presently disturbed, cause the speaker to emit the sound--.
Claim 44 lines 4-6 “a mask coupled to the respiratory device and being configured to engage a user during a sleep session to aid in directing the supplied pressurized air to an airway of the user” needs to be corrected.  A suggested correction is – a mask coupled to the respiratory device [[and]], the mask being configured to engage a user during a sleep session to aid in directing the supplied pressurized air to an airway of the user– .
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims  2, 15-18 are rejected under 35 U.S.C. 112(d) for the following reasons:
Claim  2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance claim 2 essentially duplicates limitations in claim 1 lines 8-13 and thus, does not further limit the subject matter of the claim 1 upon which it depends.  Consequently, claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Dependent claims 15-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112(d) issue in their respective base claims. Consequently, dependent claims 15-18 are also rejected under 35 U.S.C. 112(d) based on their direct/indirect dependency on their respective base claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2,4-19 and 44-55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 44 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The ; wherein the emitted sound aids in masking the noise associated with the air leaking from the mask.
Claim 1 in lines 13-15 recites “causing a speaker to emit sound based at least in part on a result of the analysis of the first audio data and the analysis of the second audio data resulting in a determination that the bed partner is presently disturbed” which renders the claim unclear in light of claim 1 lines 8-10 recitation specifically option (ii). More specifically, it is unclear as to what happens/occurs when condition (ii) the respiratory device determining that air is leaking from the mask occurs and the analysis of the second audio data resulting in a determination that the bed partner is presently disturbed.  Examiner suggests amending it similar to claim 44 lines 20-22 i.e. amend “causing a speaker to emit sound based at least in part on a result of the analysis of the first audio data and the analysis of the second audio data resulting in a determination that the bed partner is presently disturbed” to –causing a speaker to emit sound based on further analysis of the second audio data resulting in a determination that the bed partner is also presently disturbed-- or --causing a speaker to emit sound based on additional analysis of the second audio data resulting in a determination that the bed partner is also 
Dependent claims 2, 4-19 and 46-55 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2, 4-19 and 45-55   are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.

Contingently Allowable Subject-Matter
As per independent claims 1 and 44,  independent claims 1 and 44 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 2, 4-19 and 46-55, dependent claims 2, 4-19 and 46-55  would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 2, 4-19 and 45-55, dependent claims 2, 4-19 and 45-55 are also being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1, none of the prior art discloses or renders obvious a method comprising: … analyzing the first audio data received from a first microphone to determine if 
As per independent Claim 44, none of the prior art discloses or renders obvious a system for masking noises generated during use of a respiratory device, the system comprising: 
…  a mask coupled to the respiratory device configured to supply pressurized air, the mask being configured to engage a user during a sleep session to aid in directing the supplied pressurized air to a user’s airway…a speaker …a memory …  a control system including … processors configured to execute the machine-readable instructions to:  analyze the first audio data generated by the first microphone to determine if noise associated with air leaking from the mask is occurring; responsive to (i) the analysis of the first audio data resulting in a determination that noise associated with air leaking from the mask is occurring, or (ii) the respiratory device determining that air is leaking from the mask, or (iii) both (i) and (ii), analyze the second audio data generated by the second microphone to determine if a bed partner of the user is presently disturbed; and responsive to the further analysis of the second audio data resulting in a determination that the bed partner is also presently disturbed, cause the speaker to emit the 
Prior art US 20080078248 A1 to Farbarik; John M. discloses a breathing assistance system having active noise control the includes a gas delivery system, a patient interface, a connection system, and a noise control system. The gas delivery system supplies breathing gas to a patient via the connection system and the patient interface. The noise control system includes a processor, a speaker, a reference signal source, and a feedback sensor. The processor generates noise control signals to be output by the speaker for canceling noise caused by a noise source of the breathing assistance system. The reference signal source communicates reference signals associated with the noise source. The feedback sensor detects noise caused by the noise source and noise control signals output by the speaker, and communicates to the processor feedback noise signals based on the detected noise. The processor generates the noise control signals based at least on the reference signals and the feedback noise signals. However, Farbarik does not disclose the use of a second microphone to determine whether a bed partner is disturbed nor all the features, combination and  arrangement of features and method steps (i.e. sound masking via a speaker, the air-leak noises generated by a user’s sleep PAP mask based on detecting via a second microphone that a bed partner’s sleep is disrupted/disturbed ) of independent claim 1 and 44.
Prior art US 20130070934 A1 to Kuo; Sen M. discloses  an electronic pillow including a pillow unit encasing at least one error microphone and at least one loudspeaker in electrical connection with a controller unit, the pillow unit also including a power source, and a reference sensing unit including at least one reference microphone in electrical connection with the controller unit, the controller unit including an algorithm for controlling interactions between the error microphone, loudspeaker, and reference microphone. Kuo further discloses  a method of 
Prior art US 20100258123 A1 to Somaiya; Chinmayee et al. discloses systems and/or methods for treating sleep-disordered breathing (SDB). Specifically, systems and/or methods are provided that compute snore based on noises measured during expiration and inspiration, and set patient leak utilizing the vent flow level, change treatment pressure thresholds after measuring patient improvement by monitoring a variable correlated with actual delivery pressure and provide pressure according to motor speed. However, Somaiya does not disclose all the features, combination and  arrangement of features and method steps (i.e. sound masking via a speaker, the air-leak noises generated by a user’s sleep PAP mask based on detecting via a second microphone that a bed partner’s sleep is disrupted/disturbed ) of independent claim 1 and 44.
However, none of the prior discloses all the other features, combination and  arrangement of features and method steps (i.e. sound masking via a speaker, the air-leak noises generated by a user’s sleep PAP mask based on detecting via a second microphone that a bed partner’s sleep is disrupted/disturbed ) of independent claim 1 and 44.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 7448382 for disclosing a medical device, such as a respiratory treatment device, having an active acoustic noise cancellation system, wherein the noise minimizing system includes at least one detector detecting characteristics of acoustic noise of a blower assembly and at least one speaker creating a cancellation frequency in the form of acoustic waves that at least partially cancels acoustic waves generated by the blower assembly similar in term of acoustic noise cancellation of a unwanted noise generated by a respiratory treatment device component to that disclosed and claimed.
US 20050226435 for disclosing a system for at least partially canceling  unwanted noise. The system include at least one noise detector, at least one sound emitter, and a controller configured to receive at least one signal indicative of noise detected by the at least one noise detector and to send at least one signal so as to cause the at least one sound emitter to emit sound at a polarity substantially opposite to a polarity of the detected noise similar in terms of cancelling/masking unwanted noise to that disclosed.
US 5844996 for disclosing a system and method for cancelling involuntary noises from the airway of a human being and silencing of snoring noises and other involuntary noises emanating from the airway of a human being as well as environmental noises. US 5844996 is similar in terms of active electronic noise suppression system and method for reducing unwanted noises in the sleeper’s environment to that disclosed.
US 20090147965 for disclosing a method of abating unwanted noise, by detecting an unwanted noise with a reference microphone, analyzing the unwanted noise, producing an anti-noise corresponding to the unwanted noise in an electronic pillow comprising a controller unit, and abating the unwanted noise similar in terms of producing an anti-noise or masking noise corresponding to the unwanted noise to that claimed and disclosed.
US 20160206836 for disclosing system that includes a breathing detection device, a sound-receiving device, an airflow providing device and a processing device. The breathing detection device detects a body displacement of a target, wherein the body displacement corresponds to a breathing of the target. The sound-receiving device detects a breathing sound of the target. The airflow providing device generates an airflow. The processing device determines a breathing condition of the target according to the body displacement and further determines whether a sleep apnea condition of the target occurs according to the breathing condition and the breathing sound. The processing device controls the airflow providing device to generate the airflow to a respiratory organ of the target when the sleep apnea condition occurs. The system of US 20160206836 is at least similar to that disclosed in terms of use of airflow device to control a sleeper’s breathing irregularity and the determination of a breathing condition of the target according to the body displacement and further determination as to  whether a sleep apnea condition of the target occurred according to the breathing condition and the breathing sound.
US 20150352308 for disclosing a nasal patient interface for delivery of a supply of pressurized air or breathable gas to an entrance of a patient's airways comprising: a cushion member that includes a retaining structure and a seal-forming structure permanently connected to the retaining structure; a frame member attachable to the retaining structure; and a positioning and stabilizing structure releasably attachable to the frame member similar to that disclosed.
US 20150320960 for disclosing Positive Airway Pressure (PAP) systems and/or methods of use for treatment, e.g., of Sleep Disordered Breathing (SDB) with Continuous Positive Airway Pressure (CPAP) or Non-Invasive Positive Pressure Ventilation (NIPPV) similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            	February 25, 2022